

116 HR 5872 IH: Oath of Exit Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5872IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Mast (for himself, Mr. Barr, Mr. Thompson of California, Mr. Stivers, Mr. Krishnamoorthi, Mr. Posey, Mr. Young, Mr. Crawford, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to establish a separation oath for members of the Armed Forces who are separating from military service.1.Short titleThis Act may be cited as the Oath of Exit Act.2.Establishment of separation oath for members of the Armed Forces(a)FindingsCongress makes the following findings:(1)The United States Armed Forces is the largest, all-volunteer military force in the world, yet less than one percent of the American population serves in the Armed Forces.(2)Each branch of the Armed Forces (Army, Navy, Air Force, Marine Corps, Coast Guard) instills in its members a sense of duty and obligation to the United States, their branch of service, and their comrades-in-arms.(3)The Department of Veterans Affairs estimates that approximately 20 veterans of the Armed Forces commit suicide each day and a veteran’s risk of suicide is 21 percent higher compared to an adult who has not served in the Armed Forces.(4)The Department of Veterans Affairs is aggressively undertaking measures to prevent these tragic outcomes, yet suicide rates among veterans remain unacceptably high.(5)Upon enlistment or appointment in the Armed Forces, a new member is obligated to take an oath of office or oath of enlistment.(6)Most members of the Armed Forces view this oath not as an imposition, but as a promise that they are bound to fulfill.(b)Establishment of separation oathSection 502 of title 10, United States Code, is amended—(1)by redesignating subsection (b) as subsection (c) and, in such subsection, by striking The oath and inserting An oath established by this section; and(2)by inserting after subsection (a) the following new subsection (b):(b)Separation oathPrior to retirement or other separation from the armed forces, other than separation pursuant to the sentence of a court-martial, a member of an armed force may take the following oath:I, ________ , recognizing that my oath to support and defend the Constitution of the United States against all enemies, foreign and domestic, has involved me and my fellow members in experiences that few persons, other than our peers, can understand, do solemnly swear (or affirm) to continue to be the keeper of my brothers- and sisters-in-arms and protector of the United States and the Constitution; to preserve the values I have learned; to maintain my body and my mind; to give help to, and seek help from, my fellow veterans; and to not bring harm to myself or others. I take this oath freely and without purpose of evasion, so help me God..(c)Clerical amendments(1)Section headingThe heading of section 502 of title 10, United States Code, is amended to read as follows:502.Enlistment oath and separation oath: who may administer.(2)Table of sectionsThe table of sections at the beginning of chapter 31 of title 10, United States Code, is amended by striking the item relating to section 502 and inserting the following new item:502. Enlistment oath and separation oath: who may administer..